Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 05/17/2022.
Claims 1, 5-15 and 17-20 have been allowed.
Claims 1, 5-15 and 17-20 have been amended.
Claims 2-4 and 16 have been cancelled.
Claim 18 has been amended via Examiner’s Amendment.
EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
18. (Currently Amended) The method of claim 12, wherein the determining of the minimum value further comprises using  an average minimum value of the temperature signal.

Response to Arguments
8.	Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 8-11, filed 05/17/2022, with respect to the rejection(s) of claims 1-5, 7, 8, 10-14, and 16-20 being rejected under 35 U.S.C. 102 as being anticipated by Bohllander (German Publication No. DE 102013211038); as well as the rejection(s) of claims 6, 9, and 15 being rejected under 35 U.S.C. 103 as being unpatentable over Bohllander in view of Vinoth (European Publication No. EP 2615467); have been fully considered and are persuasive.
Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
10.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…determining an aging value that represents the aging of the power electronic device by using the temperature signal, wherein the determining further comprises: determining a minimum value of the temperature signal; determining an amplitude of the temperature signal comprising, at least in part, determining a difference between a maximum value of the temperature signal and the minimum value of the temperature signal; comparing the minimum value to a reference minimum value to determine whether the minimum value is bigger than the reference minimum value; comparing the amplitude to a reference amplitude to determine whether the amplitude is bigger than the reference amplitude; determining a first aging value, which indicates an aging at the semiconductor component, in response to determining that the amplitude is bigger than the reference amplitude; and determining a second aging value, which indicates an aging of a cooling device of the power electronic device, in response to determining that the minimum value is greater than the reference minimum value.”
11.	Claims 5-10 and 18 are also allowed as they further limit allowed claim 1.
12.	Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…an evaluation unit configured to determine an aging value that represents an aging of the power electronic device by using the temperature signal, wherein the evaluation unit is configured to: determine a minimum value of the temperature signal; determine an amplitude of the temperature signal at least in part by determining a difference between a maximum value of the temperature signal and the minimum value of the temperature signal; compare the minimum value to a reference minimum value to determine whether the minimum value is bigger than the reference minimum value; compare the amplitude to a reference amplitude to determine whether the amplitude is bigger than the reference amplitude; determine a first aging value, which indicates an aging at the semiconductor component, in response to determining that the amplitude is bigger than the reference amplitude; and determine a second aging value, which indicates an aging of a cooling device of the power electronic device, in response to determining that the minimum value is greater than the reference minimum value.”
13.	Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…an uploading unit configured to upload a temperature signal which represents a temporal course of a temperature of the semiconductor component; and an evaluation unit  configured to determine an aging value that represents an aging of the power electronic device by using the temperature signal, wherein the evaluation unit is configured to: determine a minimum value of the temperature signal; determine an amplitude of the temperature signal at least in part by determining a difference between a maximum value of the temperature signal and the minimum value of the temperature signal; compare the minimum value to a reference minimum value to determine whether the minimum value is bigger than the reference minimum value; compare the amplitude to a reference amplitude to determine whether the amplitude is bigger than the reference amplitude; determine a first aging value, which indicates an aging at the semiconductor component, in response to determining that the amplitude is bigger than the reference amplitude; and determine a second aging value, which indicates an aging of a cooling device of the power electronic device, in response to determining that the minimum value is greater than the reference minimum value.”
14.	Claims 13-15, 17, 19 and 20 are also allowed as they further limit allowed claim 12.
15.	The closest prior art references that were found based on an updated search.
Bertram et al. US 2009/0058307 - A radiation source (2) has an LED (25). A reference radiation source (5) may be an incandescent or gas discharge lamp.
Petrich et al. US 2014/0242622 - The apparatus (130) has an optical quality detector (138) for executing measurement of characteristic luminescence of a test chemical (119) during quality measurement. An evaluation device (178) compares quality of the test chemical with a threshold value.
Petrich et al. US 2017/0073728 - The apparatus (130) has an optical quality detector (138) for executing measurement of characteristic luminescence of a test chemical (119) during quality measurement.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 11 and 12; therefore claims 1, 5-15 and 17-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867